Citation Nr: 1736547	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disability other than hepatitis and gastroesophageal reflux disease, to include gastritis and peptic dyspepsia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.W., and W.H.


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

In October 2015, the Board issued a decision which denied the Veteran's claim seeking service connection for a gastrointestinal disability other than hepatitis and gastroesophageal reflux disease (GERD).  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a memorandum decision which set aside the Board's October 2015 decision as to the issue of service connection for a gastrointestinal disability other than hepatitis and GERD and remanded this matter for additional consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a gastrointestinal disability other than hepatitis and GERD, to include gastritis and peptic dyspepsia.

In September 2016, the Court determined that a new examination was needed to: identify the Veteran's current gastrointestinal disability other than hepatitis and GERD; and obtain a medical opinion as to whether each current gastrointestinal disability identified is related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a gastrointestinal disability other than hepatitis and GERD, to include gastritis and peptic dyspepsia, since his separation from service.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

If possible, the Veteran and his lawyer should provide any additional records themselves to avoid further delay. 

2.  Thereafter, schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any gastrointestinal disability other than hepatitis and GERD shown currently or during the course of this appeal and to obtain an opinion as to whether such disorder is possibly related to service.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a)  Please provide a diagnosis for any gastrointestinal disability other than hepatitis and GERD found currently or during the course of this appeal, which must include gastritis and peptic dyspepsia.

b)  For each current gastrointestinal disorder identified, to include gastritis and peptic dyspepsia, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that it arose in service or is otherwise etiologically related to the Veteran's military service, including in-service treatment in August 1963 for constant pain in the epigastric region, along with a history of an ulcer proven by x-ray; October 1964 treatment for stomach trouble; July 1965 for treatment of persistent pain in the lower abdomen and groin area, diagnosed as epididymitis; and a history of stomach, liver, or intestinal trouble noted on his June 1966 separation examination.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  This is a complex case back from the Veteran's Court.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




